Citation Nr: 1538886	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to December 21, 2010, and in excess of 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985 and from September 1987 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the September 2008 rating decision, the RO confirmed and continued the previously assigned 30 percent rating for the service-connected PTSD.  

In a July 2009 statement and VA Form 9, the Veteran indicated that he was advised to file an appeal as to his PTSD claim.  Thus, the statement is considered a Notice of Disagreement (NOD) with the September 2008 rating decision.  In a July 2010 rating decision, the RO again confirmed and continued the previously assigned 30 percent rating for the service-connected PTSD.  The Veteran continued to disagree with that determination in an October 2010 NOD.  The RO issued a Statement of the Case (SOC) in July 2012 and the Veteran perfected his appeal with the submission of a VA Form 9, substantive appeal to the Board, in September 2012.  

Meanwhile, in a June 2011 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran's NOD with that determination was received at the RO in January 2012.  The RO issued a SOC in March 2014, and the Veteran's substantive appeal (VA Form 9) as to the TDIU claim was received in May 2014.  However, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  

In June 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that proceeding is of record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

During the hearing, the Veteran's attorney waived agency of original jurisdiction review of the VA medical records that were added to Virtual VA after the supplemental statement of the case issued in June 2014.  Accordingly, the Board can consider those records in the first instance.  See 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD, which cannot be satisfactorily disassociated from his anti-social personality, has been manifested by occupational and social impairment with deficiencies in most areas due to obsessional rituals which interfere with routine activities, impaired impulse control, depressed mood; anxiety; chronic sleep impairment, avoidance, irritability and anger outbursts, difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting; total impairment has never been demonstrated.  

2.  PTSD is sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, but no higher, for PTSD have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in July 2008, prior to the initial adjudication of the claim in September 2008.  This letter notified the claimant and his representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claim for an increased rating for the PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide.  Likewise, the letter notified the Veteran of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, a January 2011 letter from the RO complied with the criteria and the matter was thereafter readjudicated in a supplemental statement of the case.  

Furthermore, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and Social Security Administration records (SSA).  VA has assisted the Veteran in obtaining evidence and afforded the Veteran mental health examination in July 2008, June 2010, and August 2013.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating - PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The rating criteria are, in pertinent part, as follows.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In support of the Veteran's increased rating claim, received in June 2008, he submitted evidence showing that he was hospitalized on February 26, 2008 for major depression and on March 14, 2008 for substance abuse.  The Veteran entered a treatment program for PTSD in April 2008 and was assigned a temporary total evaluation from April 21, 2008 to June 30, 2008.  It is noted that since the first hospitalization was for less than 21 days, the matter of a temporary total rating pursuant to 38 C.F.R. § 4.29 is not raised.  During the second period of hospitalization, such a temporary total rating was assigned from the date when a PTSD treatment program began.  

A VA examination in July 2008 noted symptoms of anxiety, avoidance, sleep difficulty, obsessive compulsive disorder and polysubstance abuse.  The examination report noted that the Veteran had been divorced twice.  A mental status examination revealed that although the Veteran had good eye contact and was alert and attentive, he was shifty, anxious, nervous and restless.  The Veteran had mild attention problems, but there was no evidence of a perpetual thought disorder.  His memory was intact, insight was adequate, and judgment was functional.  The Veteran reported occasional vague thoughts about death and fleeting homicidal ideation.  He also reported that he had lost his temper five or six times since January and was trying to work on anger management.  He was hypervigilant and checked and re-checked doors and lights at night.  He denied having any friends and no longer talked to his sister.  The examiner assigned a GAF of 51.  

VA treatment records show that the Veteran was discharged from an in-patient PTSD program in June 2008, just one month prior to the July 2008 VA examination.  These records indicate that the Veteran's GAF was only 45 at the time of discharge, and was as low as 42 at the time of his admission in April 2008.  

An August 2008 memorandum from the Veteran's treating VA psychologist indicates that the Veteran's PTSD was chronic and severe, noting that the Veteran experiences the full range of PTSD symptoms.  He experiences nightmares; and, although he frequently cannot recall what occurred in the nightmares he has been told by his wife, girlfriend and individuals in jail that he thrashes, punches, and kicks while he is sleeping.  The Veteran experienced a great deal of anxiety and has had panic attacks in the past.  He is often "worried" about bad things happening to him and that in the past, he dealt with this anxiety by using alcohol daily.  The psychologist also noted that the Veteran experiences "manicy" or hyper feelings and associated physical reactions, such as shakiness and "chattery teeth."  He experienced poor sleep, where he often only sleeps for 3 to 4 hours per night for several nights in a row and then "crashes."  The Veteran also experienced severe depression as well as paranoia.  The psychologist found that the Veteran suffered from the complete range of PTSD symptoms which impaired all aspects of his functioning, including his social and occupational functioning.

Likewise, records obtained from the SSA show that the Veteran was found to be unemployable as of October 31, 2007.  The Veteran worked after this established onset date but the SSA found this work activity was not considered substantially gainful activity.  According to the SSA findings, the Veteran had a mild restriction in activities of daily living, marked limitations in the ability to maintain social functioning, frequent deficiencies in concentration, persistence, and pace; marked limitations in the ability to understand, remember, and carry out instructions; and marked limitations in the ability to respond appropriately to co-workers, supervisors, or work pressure.  An August 2010 Disability Determination and Transmittal from the SSA indicates that the Veteran is disabled due to affective/mood disorders and anxiety disorders.  

A February 2009 psychiatric evaluation for SSA purposes indicates that the Veteran was moderately limited in the ability to understand and remember very short and simple instructions as well as detailed instructions.  In addition, it was felt that the Veteran only had the ability to carry out very short and simple instructions.  His sustained concentration and persistence ability was also moderately limited, including the ability to maintain regular attendance and be punctual within customary tolerances, and, the ability to work in coordination with or proximity to others without being distracted by them.  

In addition, the report indicates that the Veteran was moderately limited in the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The Veteran's ability to interact socially was also moderately limited, including the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  Finally, the Veteran's ability to adapt was also moderately limited.  

The report concludes that the Veteran's anxiety was the predominant disturbance as evidenced by recurrent and intrusive recollections of a traumatic experience, which was the source of marked distress.  Additionally, the examiner noted that the Veteran was inflexible and had maladaptive personality traits which caused either significant impairment in social or occupational functioning or subjective distress as evidenced by antisocial tendencies.  

The record also reflects that the Veteran was, at one point, a fugitive felon, and was subsequently incarcerated.  A June 2009 VA memorandum and a report of contact dated the same, indicate that the Veteran was arrested on January [redacted], 2008 for 2 felony charges, and was released without a conviction on February [redacted], 2008.  

In September 2009, the Veteran went to a new VA mental health clinic to establish care.  It was noted that he only slept 4 hours per night.  He had a problem falling and staying asleep.  He was feeling depressed.  He complained of anhedonia, lack of energy, decreased concentration, decreased memory and avoidant behavior.  He did not like to be around people, and reported two prior physical altercations (one with his girlfriend, and one with his mother when he broke "a bunch of stuff.")  A mental status examination revealed that the Veteran was well-dressed and looked his stated age.  He became uncooperative whenever the topic of substance use came up.  His mood was slightly labile.  His insight and judgment were poor.  The assigned GAF was 50.    

A VA examiner in June 2010 noted the Veteran's reports of near-constant depression and problems sleeping.  He indicated that he was now living with his wife, had a close relationship with his mother and was helping a friend and staying over on his property.  The Veteran reported problems with alcohol and substance abuse, and admitted that he assaulted a girl a few years earlier.  A mental status examination revealed that the Veteran was clean and neatly groomed.  He was casually and appropriately dressed, relaxed, attentive and friendly, but his affect was constricted and his mood was described as anxious and dysphoric.  The Veteran understood that he had a problem and his thought process was unremarkable.  He had no delusions or hallucinations and his behavior was appropriate, although the examiner noted that the extent of the Veteran's impulse control was only fair.  Remote and recent memory was mildly impaired.  The Veteran had persistent avoidance and a markedly diminished interest or participation in significant activities and felt detachment and estrangement from others.  He was unable to have loving feelings and had a sense of a foreshortened future.  His symptoms including difficulty falling and staying asleep, irritability and/or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

Based on the examination alone, (the examiner was not provided with the claims file for review) the examiner provided a GAF of 61 as a result of the Veteran's PTSD and major depressive disorder.  

A VA examiner in December 2010, however, was provided with the claims file for review.  That examination report notes that the Veteran had been unemployed since 2007 and was previously employed in construction and electrical work.  The Veteran reported that he cannot maintain a relationship or be around people or interact like a normal person, and that hindered him from an occupational and social standpoint.  

Although the Veteran was fully oriented, well-groomed, and friendly, his mood was moderately anxious and depressed, with generally somewhat constricted affect.  The Veteran denied suicidal intent or plan, and denied homicidal ideation, hallucinations and delusions.  GAF was listed as 50, and the examiner noted that the GAF score was based on the Veteran's reported symptoms and functioning during the current examination only.  The examiner found that the Veteran's reported disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships resulted in reduced reliability and productivity.  

In October 2012, the Veteran was admitted to a VA in-patient facility for substance abuse.  

An August 2013 VA examination report notes that the Veteran had a diagnosis of opioid dependence and a personality disorder with antisocial and borderline traits.  In this regard, the examiner pointed out that the Veteran had a long history of drug use, problems with interpersonal relationships, poor coping skills, emotional dysregulation, illegal activities, failure to assume adult responsibilities, failure to adhere to laws, and impulsivity.  GAF was 65, based on an impression of some difficulty in social occupational or school functioning, but generally functioning pretty well with some meaningful relationships.  

Critically, the examiner found that it was not possible to differentiate what symptoms are attributable to the PTSD versus the personality disorder.  The examiner indicated that the personality disorder included symptoms of emotional dysregulation, poor coping skills, and interpersonal relationship problems, which were also associated with the PTSD.  The examiner also noted that the personality disorder exacerbates the symptoms of PTSD.  The examiner concluded that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation normal.  

The examiner noted that the Veteran described himself as having social anxiety, sleep problems, nightmares, irritability, fatigue and OCD.  The Veteran also reported that he "has been arrested too many times to count" and estimated more than 12 times.  He has reportedly spent over two years in state prison for felony DUIs.  He did more time than that in jail for other offenses.  The charges were drinking, drugs, domestic violence, discharging a weapon, shooting through a house with a rifle, and fighting.  He was living with his wife and got along well with her at this time and also now had an "okay" relationship with two sons.  The examiner noted that the Veteran's history of drug and alcohol abuse goes back to very early adolescence and throughout high school until only about two years ago.  His chronic drug and alcohol use significantly contributed to the severity of his PTSD symptoms.  

Finally, at his videoconference in June 2015, the Veteran testified that his symptoms included nightmares, anxiety, inability to be around other people, paranoia, hypervigilance, and inability to fall and stay asleep.  The Veteran also reported obsessive compulsive behavior.  The Veteran testified that he has to stay isolated because of problems with irritability.  He explained that he has a bad tempter and has had problems hurting people and wanting to hurt them.  

The Veteran testified that he has never been able to hold a steady job because of anxiety, problems interacting with employees and being in groups of people.  He used to work in physical labor, but always felt like he was unable to act normally, and then co-workers would start saying things about him and he would quit.  

Regarding the severity of his symptoms, the Veteran testified that before he was in PTSD treatment, he was self-medicating with drugs and alcohol.  Since that time, he has been placed on various medications, which help somewhat, but he feels his condition has remained about the same and still feels rage at times.  

Although the RO has assigned a staged rating of 30 percent prior to December 21, 2010 and a 50 percent rating since that time, the Board finds that the evidence of record shows that the Veteran has had deficiencies in most areas for the entire time covered by this appeal.  In essence, the Veteran has always had significant social anxiety in all aspects of his life.  He is unable to keep a job because of an inability to interact appropriately with others.  He has admitted to violent physical outbursts and at least one incident of assault on a girlfriend.  The Veteran has been in and out of jail and in and out of VA medical centers for depressive episodes and substance abuse treatment.  The Veteran's symptoms throughout the appeal period include  anxiety, depressed mood, irritability, sleep impairment, mild memory loss, difficulty understanding complex commands, exaggerated startle response, nightmares, avoidant behavior, isolation, hypervigilance, impaired judgment, alcohol and drug abuse, problems concentrating, low motivation, and periods of uncontrolled rage.  These symptoms ultimately result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  

Although the Veteran has experienced some periods when he feels better than at other times, his cycle of antisocial behavior and the consequences of that behavior have continued in a fairly consistent pattern throughout the appeal period.  The record shows that the Veteran goes through periods of partial remission from drug and alcohol abuse, but then relapses as is reflected by the records showing that the Veteran continues to receive substance abuse treatment.  See, e.g., VA Report of Hospitalization in October 2012.  
Total impairment is not shown as the Veteran is able to communicate with his medical providers and at his video conference.  Moreover, the record reflects that the Veteran is able to manage his funds and can tend to activities of daily living without the help of others.  The Veteran has never experienced hallucinations or delusions, and has always been oriented to time and place.  While the Veteran exhibits some memory loss, he has never indicated an inability to recall names of close relatives or his own name, and gross impairment in thought processes or communication has never been demonstrated.  Similarly, while the Veteran has exhibited impaired impulse control (such as unprovoked irritability with periods of violence), he does not exhibit a persistent danger of hurting himself or others.  It is also noted that the Veteran maintains a relationship with his mother, sons and a friend who he has been helping.  Accordingly, total social impairment is not shown.  

In determining that the Veteran's PTSD does not warrant a schedular rating in excess of 70 percent for PTSD, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The GAF scores during this time period typically ranged between 41 and 65, as noted above.  These scores are consistent with the currently assigned rating.  As discussed above, the symptomatology more nearly approximates occupational and social impairment in most areas rather than total occupational and social impairment.  

The Court of Appeals for Veterans Claims has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board does not find any equivalent symptoms of the type and degree, or with similar effects, that would justify a 100 percent disability rating.  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include sleep disturbance, irritability and outbursts, intrusive thoughts, diminished interest, avoidance, depression, difficulty concentrating, impaired memory and hypervigilance.  The SSA records show that the Veteran has been found unable to maintain employment and that his ability to adapt to a work environment, work with others, and understand more than the simplest of commands are significantly limited.  A VA psychologist noted in August 2008 that the Veteran's PTSD was chronic and severe.  

Although the Veteran's symptoms have also been attributed to a non-service-connected personality disorder, the examiner in August 2013, specifically stated that it was not possible to differentiate what symptoms are attributable to the personality disorder and what symptoms are attributable to the PTSD.  In any case, the examiner found that the Veteran's personality disorder exacerbates his PTSD.  Critically, when, as here, it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, all of the Veteran's psychiatric symptoms and the severity thereof have been considered in granting the 70 percent evaluation.  

In essence, the evidence reflects symptoms during the appeal period that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas, including work, family relations, thinking and mood, due to his PTSD symptoms.  

The Board has also determined that a total schedular evaluation is not warranted.  While the Board accepts that the Veteran's PTSD had significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, and memory loss for names of close relatives, his own occupation or his own name or symptoms of a similar frequency and severity.  The Veteran was able to communicate effectively with examiners and clinicians.  While he did report problems with coworkers, family members, and angry outbursts, the record does not show that he exhibited grossly inappropriate behavior or a persistent danger of hurting others.  Accordingly, such symptoms are most appropriately assessed as impaired impulse control and difficulty in adapting to stressful circumstances which are already contemplated by the 70 percent rating.  The evidence does not show spatial disorientation or disorientation to time.  While he did exhibit memory impairment there is no indication that he forgot the names of close relatives, his own occupation or his own name.  Although he tended to isolate and had strained relationships with his children and wife, he has managed to find an acquaintance with whom he lives, and he has been generally friendly and cooperative during examinations.  Thus total social impairment is not shown.  Instead, such more nearly approximates an inability to establish and maintain effective relationships which is contemplated by the 70 percent rating.  Although he reported suicidal ideation at times, he has never indicated that he had a plan to attempt a suicide.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is both total occupational and social impairment.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 70 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximated the schedular criteria for the next higher evaluation of 100 percent.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Furthermore, the evidence shows that the Veteran has deficiencies in most areas of functioning, but that the Veteran is able to manage his own funds, attend medical appointments and otherwise care for himself satisfactorily with regard to activities of daily living.  Thus, the Veteran's level of severity of his disability falls squarely within the criteria for the assignment of a 70 percent rating for PTSD, and there are no other symptoms that are unaccounted for that would suggest that the rating criteria under Diagnostic Code 9411 are not appropriate in this case such that consideration of an extraschedular rating would be warranted.  The assigned rating contemplates the symptoms and functional impairment attributable to the PTSD.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  See also, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected PTSD rating alone, which is rated at 70 percent, pursuant to this decision, meets the minimum schedular threshold percentage for a TDIU.

In his formal claim for a TDIU submitted in August 2010, the Veteran indicated that he last worked full-time in October 2007 as a laborer.  The Veteran has stated that he had to leave his job due to his PTSD.  The application also shows that the Veteran attempted to work in two different jobs in 2008, but he could not maintain employment.  

The record contains VA medical records and SSA records that, when viewed together, show that the Veteran has a severe overall occupational limitation due to PTSD and the inextricably intertwined personality disorder as discussed in detail above.  

On review of the evidence above, the Board finds that the Veteran's service-connected PTSD is sufficient by itself to render him unable to obtain or maintain substantially gainful employment. 

The Board acknowledges the VA examiner's opinion in August 2013 suggesting that the Veteran was not totally impaired occupationally from his PTSD.  However, the Board finds the detailed SSA reports, along with the Veteran's lay statements regarding his severe anxiety, inability to get along with others, paranoia, lack of sleep and anger outbursts; and, the evidence of continued substance abuse problems, to be the most pertinent probative evidence as to the actual issue of employability in this case.  The Veteran found it hard to be around people, would decompensate when subjected to the normal pressures and constructive criticisms of a job and research studies showed that the time the Veteran would likely miss from work due to PTSD would be unacceptable for most employers.  In light of the Veteran's high school education, work as a laborer which required him to interact with people and the severity of his PTSD, it is the Board's opinion that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Board concludes that the Veteran is entitled to a TDIU for the entire period covered by this claim.


ORDER

A disability rating of 70 percent, but not higher, is granted for the entire period covered by this claim, subject to the law and regulations governing the payment of monetary benefits.  

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


